      Case 1:19-cv-00686-PKC-RWL Document 235 Filed 09/29/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
RED FORT CAPITAL, INC,

                                   Plaintiff,                        19 cv 686 (PKC) (RWL)

                 -against-
                                                                ORDER ADOPTING REPORT
                                                                 AND RECOMMENDATION

GUARDHOUSE PRODUCTIONS LLC et al.,


                                    Defendants.
-----------------------------------------------------------x

CASTEL, U.S.D.J.

                 Plaintiff Red Fort Capital, LLC (“Red Fort”) brought this action against

defendants that failed to repay a loan in accordance with the terms agreed to by the parties.

Magistrate Judge Robert W. Lehrburger, to whom this case is assigned for general pretrial

purposes, issued a Report & Recommendation (the “R&R”) on August 18, 2020, recommending

that this Court dismiss the defenses and counterclaims of defendants Guardhouse Productions

LLC, Guardhouse Studios Italy S.R.L., Guardhouse Studios Management Limited, Guardhouse

Studios Scotland Ltd. (collectively, the “Guardhouse entities”), and Surya Iacono, and enter

judgment against them. (Doc 225.) On Tuesday, September 29, 2020, the Court held a hearing

on pending matters and motions in this case.

                 In reviewing an R&R, a district court “may accept, reject, or modify, in whole or

in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

The R&R advised the parties that they would have 14 days to file written objections, and that

“FAILURE TO FILE TIMELY OBJECTIONS WILL WAIVE THE RIGHT TO FILE

OBJECTIONS AND PRECLUDE APPELLATE REVIEW.” (Doc 225 at 2) (emphasis in
      Case 1:19-cv-00686-PKC-RWL Document 235 Filed 09/29/20 Page 2 of 3




original). Over a month passed from the time of Magistrate Judge Lehrburger’s R&R and the

Court’s September 29 hearing, and no objections or requests for extensions of time have been

submitted. Pursuant to this Court’s own Order of August 19, 2020, defendants received service

of Magistrate Judge Lehrburger’s R&R, among other documents. (Order of Aug. 29, 2020 (Doc

226); Aff. of Service (Doc 227).) The parties received clear notice of the consequences of the

failure to object and waived the right to object to the R&R or obtain further judicial review of the

magistrate’s decision. Mario v. P & C Food Mkts., Inc., 313 F.3d 758, 766 (2d Cir. 2002).

               When clear notice of the consequences of a failure to object has been provided,

the Court may adopt an unobjected-to report and recommendation without de novo review. See

Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not appear that Congress intended to require

district court review of a magistrate’s factual or legal conclusions, under a de novo or any other

standard, when neither party objects to those findings.”). In such circumstances, “a district court

need only satisfy itself that there is no clear error on the face of the record.” Nelson v. Smith,

618 F. Supp. 1186, 1189 (S.D.N.Y. 1985). Guided by Magistrate Judge Lehrburger’s R&R, I

find no clear error. Therefore, I adopt the R&R in its entirety.

               The Court also notes that although it is not required to conduct a review of the

R&R, the conclusions of Magistrate Judge Lehrburger are well-reasoned, well-founded, and

grounded in law. Magistrate Judge Lehrburger’s R&R refers to the transcript of the show-cause

hearing held on January 15, 2020 (Doc 223), at which he recounted several ways in which the

Guardhouse entities and Iacono defied “discovery orders and obligations, including with respect

to documents, interrogatories and appearance at court-ordered deposition as well as [Iacono’s]

failure to . . . appear at this proceeding, as ordered, and in light of what can be taken only as

certain false statements made in her writing to the Court . . . .” (Doc 223 at 9-10.)



                                                 -2-
      Case 1:19-cv-00686-PKC-RWL Document 235 Filed 09/29/20 Page 3 of 3




               The R&R is therefore adopted, the counterclaims and defenses of the Guardhouse

entities and defendant Iacono are dismissed, and judgment is entered against them. The Clerk is

directed to enter judgment for the plaintiff as to these defendants.



               SO ORDERED.




Dated: New York, New York
       September 29, 2020




                                                -3-
